             Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 1 of 13



                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA



 CAMPAIGN LEGAL CENTER
 1101 14th Street NW, Suite 400
 Washington, DC 20005,

                        Plaintiff,

                v.                                   Civil Action No. ________________

 FEDERAL ELECTION COMMISSION
 1050 First Street NE
 Washington, DC 20463,

                        Defendant.



            COMPLAINT FOR DECLARATORY AND INJUNCTIVE RELIEF

       Plaintiff Campaign Legal Center (“CLC”) filed an administrative complaint with the

Federal Election Commission (“FEC” or “Commission”) on September 12, 2019, alleging that in

the weeks leading up to the November 2018 election unknown persons violated federal election

law through a series of Facebook ads that expressly advocated for Green Party candidates in five

competitive U.S. Senate and House races. These expenditures were not reported to the FEC, in

violation of 52 U.S.C. § 30104(c), and did not disclose the identity of the individual or individuals

who paid for the communications, in violation of 52 U.S.C. § 30120(a). The ads, which reached

hundreds of thousands of Facebook users, were attributed to an entity called “America Progress

Now” (“APN”). APN does not appear to exist beyond its fleeting presence on Facebook, and has

fallen silent since its 2018 election spending. It does not appear to have a website or corporate

records, and the street address associated with the Facebook page showed no evidence of the

entity’s existence.

                                                 1
             Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 2 of 13



       The 2020 election is now underway, but the FEC has taken no action on CLC’s

administrative complaint. Plaintiff requests this Court declare that the FEC has acted contrary to

law on account of its failure to act, and order the FEC to conform within 30 days by acting on

Plaintiff’s administrative complaint. See 52 U.S.C. § 30109(a)(8)(A). If the FEC does not or cannot

conform within 30 days, the Federal Election Campaign Act (“FECA”) authorizes Plaintiff to

commence a civil action against APN to enforce the campaign finance laws.

                                         *      *       *

       (1)     This is an action under FECA, 52 U.S.C. § 30109(a)(8)(A). Plaintiff seeks

injunctive and declaratory relief to compel Defendant FEC to act on Plaintiff’s administrative

complaint regarding APN’s failure to report digital independent expenditures to the FEC in

violation of 52 U.S.C. § 30104(c) and omission of required disclaimer information on ads in

violation of 52 U.S.C. § 30120(a)(3).

       (2)     On September 12, 2019, CLC and Margaret Christ (an individual) filed with the

FEC an administrative complaint showing that, during the 2018 midterm election cycle, John Doe,

Jane Doe, and/or other persons who created and operated APN made unreported expenditures and

omitted required ad disclaimers in violation of FECA. See FEC Matter Under Review (“MUR”)

7643 (“Admin. Complaint”) (attached as Exhibit 1).

       (3)     FECA provides administrative complainants with a right of action against the FEC

if the FEC fails to act on a complaint within 120 days, at which point, “the court may declare that

. . . the failure to act is contrary to law and may direct the Commission to conform with such

declaration within 30 days, failing which the complainant may bring, in the name of such

complainant, a civil action to remedy the violation involved in the original complaint.” 52 U.S.C.




                                                2
             Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 3 of 13



§ 30109(a)(8)(C). More than 165 days have passed since Plaintiff filed the administrative

complaint.

       (4)     By statute, many of the actions taken by the FEC with respect to an administrative

complaint require a vote of at least four FEC Commissioners. See, e.g., 52 U.S.C. § 30109(a)(2);

11 C.F.R. § 111.9(a). The FEC has had only three Commissioners since Commissioner Matthew

Petersen resigned on August 31, 2019, and therefore has lacked a quorum to act on administrative

complaints since that time. Thus, the Commission has lacked a quorum to act on Plaintiff’s

administrative complaint during the entire time it has been pending.

                                JURISDICTION AND VENUE

       (5)     This Court has both subject matter jurisdiction over this action and personal

jurisdiction over the parties pursuant to 52 U.S.C. § 30109(a)(8)(A). This Court also has

jurisdiction over this action pursuant to 28 U.S.C. § 1331. Venue lies in this district under 52

U.S.C. § 30109(a)(8)(A).

                                           PARTIES

       (6)     CLC is a nonpartisan, nonprofit 501(c)(3) organization headquartered in

Washington D.C., whose mission is to protect and strengthen the U.S. democratic process through

research, education, litigation, and other legal advocacy. CLC participates in judicial and

administrative matters throughout the nation regarding campaign finance, voting rights,

redistricting, and government ethics issues. CLC’s work on campaign finance-related issues,

including public education, litigation, administrative advocacy and enforcement, and legislative

reform efforts, depends on accurate reporting of federal election expenditures as required by

statute. This work is obstructed where, as here, campaign-finance information subject to

mandatory disclosure under FECA is not available.



                                                3
             Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 4 of 13



       (7)     Defendant Federal Election Commission is an independent federal agency charged

with the administration and civil enforcement of FECA. 52 U.S.C. § 30106.

                                        BACKGROUND

                                           Introduction

       (8)     Digital political spending is on the rise with nearly $2.8 billion in projected digital

ad spending in 2020.1 Without clear application and enforcement of disclosure and disclaimer

requirements to digital advertising, any individual or entity, foreign or domestic, could meddle in

U.S. elections at any scale, without fear of disclosure or enforcement. The risk of large-scale

noncompliance with federal disclaimer and disclosure laws, and thus interference by unknown

actors in federal elections, will only continue to grow as digital ad spending increases and the

Commission’s inability to enforce FECA persists.

       (9)     Unregulated digital advertising threatens our elections, including the 2020 election

now in progress. Disclosure requirements not only ensure that voters and candidates are able to

evaluate messages and understand the agenda behind them, but are critical to enforcement of other

aspects of FECA, including prohibitions on foreign spending, excess contributions, and

coordination. Without effective oversight and prompt enforcement of campaign finance laws,

unreported and undisclosed entities like America Progress Now can pop into existence just prior

to an election, exploit lax registration and reporting requirements by digital platforms, make

unlimited expenditures on behalf of or in opposition to candidates, and then disappear again once

the election is over, with little to no evidence they ever existed, beyond the advertisements

themselves. Efforts to police digital spending on federal elections by platforms such as Facebook


1
  Alexandra Bruell, Political Ad Spending Will Approach $10 Billion in 2020, New Forecast
Predicts, WALL ST. J. (June 4, 2019), https://www.wsj.com/articles/political-ad-spending-will-
approach-10-billion-in-2020-newforecast-predicts-11559642400.

                                                 4
              Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 5 of 13



are informed by federal law. In 2019, Facebook announced that “[i]f we are made aware of an ad

that is in violation of a law, we will act quickly to remove it.”2 For this and similar efforts to be

effective in monitoring digital political spending in advance of the 2020 elections, there must be a

clear signal—both to political actors and to platforms—about the application of federal law’s

disclaimer and disclosure requirements to digital independent expenditures.

       (10)    In the weeks preceding the 2018 midterm election, John Doe, Jane Doe, and/or

other persons set up and used the Facebook page America Progress Now to pay for independent

expenditure ads on Facebook that expressly advocated for the election of federal candidates in U.S.

Senate races in Michigan and Missouri, and in U.S. House races in Illinois, Iowa, and Ohio.

According to Facebook’s Ad Library, APN spent enough money on advertising to trigger

mandatory reporting with respect to at least some of those federal candidates’ elections, but did

not report any such expenditures, in violation of FECA.

       (11)    APN does not appear to be a legal person as it does not appear in corporate records

or Commission records, does not appear to have a website, and the apartment building listed on its

Facebook page has no record of the entity’s existence. Because APN is not a real entity, it could

not have paid for the independent expenditures. Consequently, the ads run by APN failed to include

the FECA-required disclaimers identifying the actual person(s) paying for them.




2
  Sarah Schiff, Offering Greater Transparency for Social Issue, Electoral or Political Ads in More
Countries, FACEBOOK (June 25, 2019), https://newsroom.fb.com/news/2019/06/offering-greater-
transparency/. Facebook also announced that for the 2020 cycle it will grant a “Confirmed
Organization” tag to political advertisers who provide an FEC identification number, but there is
no indication that Facebook will be independently verifying whether an entity should be reporting
its expenditures to the Commission. Katie Harbath & Sarah Schiff, Updates to Ads About Social
Issues, Elections or Politics in the US, FACEBOOK (Aug. 28, 2019),
https://newsroom.fb.com/news/2019/08/updates-to-ads-about-social-issues-elections-or-politics-
in-the-us/.

                                                 5
              Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 6 of 13



                                      Summary of the Law

       (12)     Independent expenditures are expenditures for communications that expressly

advocate the election or defeat of a clearly identified federal candidate and are not coordinated

with a candidate or political party. 52 U.S.C. § 30101(17); 11 C.F.R. § 100.16(a); see also 11

C.F.R. § 100.22 (defining “expressly advocating”).

       (13)     FECA requires that a person that makes independent expenditures “in an aggregate

amount or value in excess of $250 during a calendar year” with respect to a particular election

must file a statement with the Commission to report the political spending. 52 U.S.C.

§ 30104(c)(1). The statement must disclose, among other things, “the identification of each person

who made a contribution in excess of $200 to the person filing such statement which was made

for the purpose of furthering an independent expenditure.” 52 U.S.C. § 30104(c)(2)(C).

Independent expenditure advertisements placed on Facebook are subject to FECA’s reporting

requirements.      See     FEC       Advisory        Op.    2011-28       (Feb.     3,     2012),

https://www.fec.gov/files/legal/aos/2011-28/AO-2011-28.pdf.

       (14)     All public communications that expressly advocate the election of a clearly

identified federal candidate must include a disclaimer identifying who paid for the communication,

and whether the communication was authorized by a candidate. 52 U.S.C. § 30120(a); 11 C.F.R.

§ 110.11(c)(1). A disclaimer on such a communication that is not paid for or authorized by a

candidate must “clearly state the full name and permanent street address, telephone number, or

World Wide Web address of the person who paid for the communication and state that the

communication is not authorized by any candidate or candidate’s committee.” 52 U.S.C.

§ 30120(a)(3); see also 11 C.F.R. § 110.11(b)(3). The term “public communication” includes

“communications placed for a fee on another person’s Web site.” 11 C.F.R. § 100.26. A person



                                                6
              Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 7 of 13



paying for a public communication on Facebook that expressly advocates the election of a clearly

identified federal candidate must include all disclaimer information specified by 52 U.S.C.

§ 30120(a).       FEC        Advisory        Op.        2017-12       (Dec.       15,       2017),

https://www.fec.gov/files/legal/aos/2017-12/2017-12.pdf.

       (15)    FECA requires that “[i]f the Commission, upon receiving a complaint . . . has

reason to believe that a person has committed, or is about to commit, a violation of [FECA] . . .

[t]he Commission shall make an investigation of such alleged violation.” 52 U.S.C. § 30109(a)(2)

(emphasis added); see also 11 C.F.R. § 111.4(a).

       (16)    If the Commission fails to act on such a complaint within 120 days, the complainant

may file a federal lawsuit to compel the Commission to act. 52 U.S.C. § 30109(a)(8)(A). The court

may declare the “failure to act is contrary to law,” and may order the Commission to conform

within 30 days. Id. § 30109(a)(8)(C). If the Commission fails to conform, the Plaintiff-

Complainant may bring a civil action to remedy the violations. Id.

                                                Facts

       (17)    On October 15, 2018, approximately three weeks before that year’s midterm

elections, an unknown person or persons created the Facebook page “America Progress Now.”3

       (18)    Beginning on October 27, John Doe, Jane Doe, and/or other persons used the APN

Facebook page to pay for independent expenditure ads on Facebook expressly advocating the

election of Green Party U.S. Senate candidates in Michigan and Missouri and congressional

candidates in Illinois, Iowa, and Ohio. According to Facebook’s political ad archive, these ads ran

until November 6, 2018, the date of the 2018 midterm elections, collectively generated between



3
         America        Progress       Now          Group           Page,               FACEBOOK,
https://www.facebook.com/AmericaProgressNow/ (last visited Feb. 27, 2020).

                                                7
                  Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 8 of 13



248,003 and 882,997 impressions, and all displayed the disclaimer “Paid for by America Progress

Now.”4

           (19)    Specifically, APN paid for ads expressly advocating the election of Michigan U.S.

Senate candidate Marcia Squier that respectively cost up to $100 (for an ad that ran Oct. 27-Nov.

6),5 up to $100 (for another ad in that period),6 and between $100 and $499 dollars (for a similar

ad that ran on Nov. 5-6).7 APN paid for ads expressly advocating the election of Missouri U.S.

Senate candidate Jo Crain that respectively cost between $100 and $499 and up to $100 (for two

ads that ran Oct. 27-Nov. 6),8 between $100 and $499 dollars (for an ad that ran on Nov. 5-6),9

and up to $100 (for a similar ad that ran Oct. 28-Nov.6).10 APN paid for an ad expressly advocating

the election of Illinois U.S. House candidate Randall Auxier that cost between $100 and $499 (for




4
        America     Progress      Now,       Facebook      Ad       Library,  FACEBOOK,
https://www.facebook.com/ads/library/?active_status=all&ad_type=all&country=US&impressio
n_search_field=has_impressions_lifetime&view_all_page_id=751228941880577 (last visited
Feb. 27, 2020).
5
  America Progress Now, Turn up to VOTE for Marcia Squier for U.S. Senate…, (disseminated
Oct.     27,  2018    –   Nov.     6,    2018),  Facebook    Ad     Library,  FACEBOOK,
https://www.facebook.com/ads/library/?id=275452083169915.
6
 America Progress Now, No one in the race for Senate will work as hard to represent middle
America than Marcia Squier…, (disseminated Oct. 27, 2018 – Nov. 6, 2018), Facebook Ad
Library, FACEBOOK , https://www.facebook.com/ads/library/?id=360580024685361.
7
 America Progress Now, No one in the race for Senate will work as hard to represent middle
America than Marcia Squier…, (disseminated Nov. 5, 2018 – Nov. 6, 2018), Facebook Ad Library,
FACEBOOK, https://www.facebook.com/ads/library/?id=314620729132871.
8
 America Progress Now, Vote Jo Crain for senate in Missouri…, (disseminated Oct. 27, 2018 –
Nov.         6,       2018),         Facebook        Ad         Library,        FACEBOOK,
https://www.facebook.com/ads/library/?id=434267560436150.
9
 America Progress Now, Vote Jo Crain to Represent Missouri in the U.S. Senate!, (disseminated
Nov.     5,   2018    –   Nov.     6,    2018),  Facebook      Ad     Library,    FACEBOOK,
https://www.facebook.com/ads/library/?id=2300906686649334.
10
     Id.

                                                   8
            Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 9 of 13



an ad that ran Oct. 27-Nov. 6).11 APN paid for an ad expressly advocating the election of Iowa

U.S. House candidate Paul Knupp that cost between $100 and $499 (for an ad that ran Oct. 27-

Nov. 6).12 APN paid for two ads expressly advocating the election of Ohio U.S. House candidate

Joe Manchik that each cost between $100 and $499 (for ads that ran from Oct. 27-Nov. 6).13

Additionally, APN ran ads, including one featuring federal candidate Senator Bernie Sanders,

encouraging voters to vote for “Progressive values” rather than for a party,14 encouraging voters

to vote for third parties,15 expressing support for democratic socialism in general,16 and expressly

advocating for state candidates.17




11
  America Progress Now, VOTE Randy Auxier for Congress, Illinois District 12!, (disseminated
Oct. 27-Nov. 6, 2018), Facebook Ad Library, FACEBOOK, https://www.facebook.com/
ads/library/?id=257380568295354.
12
  America Progress Now, Support & VOTE for Paul Knupp…, (disseminated Oct. 27-Nov. 6,
2018),       Facebook     Ad      Library,  FACEBOOK,      https://www.facebook.com/
ads/library/?id=2047494022227718.
13
   America Progress Now, VOTE Joe Manchik for Congress…, (disseminated Oct. 27-Nov. 6,
2018),    Facebook    Ad    Library,    FACEBOOK,    https://www.facebook.com/ads/library/
?id=1929229497159710; America Progress Now, Vote Joe Manchik on November 6th...,
(disseminated Oct. 27-Nov. 6, 2018), Facebook Ad Library, FACEBOOK,
https://www.facebook.com/ads/library/?id=426095241252721.
14
   America Progress Now, Bernie Sanders is leading the way…, (disseminated Nov. 5-Nov. 6,
2018),   Facebook    Ad    Library,   FACEBOOK,       https://www.facebook.com/ads/library/
?id=800394020324224.
15
   America Progress Now, Vote 3rd Party!, (disseminated Oct. 27-Nov. 6, 2018), Facebook Ad
Library, FACEBOOK, https://www.facebook.com/ads/library/?id=2272359999504915; see also
America Progress Now, Break free from the two-party lie…Vote Third Party., (disseminated Nov.
6-Nov. 13, 2018), Facebook Ad Library, FACEBOOK, https://www.facebook.com/ads/
library/?id=526582224477417.
16
        America     Progress      Now,       Facebook       Ad      Library,  FACEBOOK,
https://www.facebook.com/ads/library/?active_status=all&ad_type=all&country=US&impressio
n_search_field=has_impressions_lifetime&view_all_page_id=751228941880577 (last visited
Feb. 27, 2020).
17
     Id.

                                                 9
              Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 10 of 13



       (20)     Spending information listed in Facebook’s Ad Library provides ranges (e.g. $100-

$499) rather than discrete amounts. However, the aggregation of those ranges in each race for

which APN placed advertisements suggests that APN spent in excess of $250 in independent

expenditures with respect to at least some of the featured federal candidates’ elections.

       (21)     APN has not reported any of these independent expenditures to the Commission,18

nor does it appear that any other filer has reported the independent expenditures that ran under the

America Progress Now name.19

       (22)     APN’s independent expenditures ran through the November 6, 2018 election. The

Facebook page’s last ads stopped running on November 13, 2018; APN has not run additional ads

or made other posts since that date.

       (23)     According to reporting by ProPublica and Vice News, the landlord and tenants of

the building APN listed as its address had never heard of APN and denied that any tenants of that

name were in the building. APN removed that address from its page after ProPublica and Vice

News contacted the page.20




18
    Search results for “America Progress Now,” FEC, https://www.fec.gov/search/
?type=candidates&type=committees&type=site&query=america+progress+now (last visited Feb.
27, 2020).
19
  No filer or committee reported independent expenditures in support of any of the five candidates
whom America Progress Now supported. See FEC, Independent Expenditures (24- and 48-hour
reports), https://www.fec.gov/data/independent-expenditures/?data_type=processed&is_notice
=true&candidate_id=H6OH12119&candidate_id=H6MI14229&candidate_id=S8MO00327&can
didate_id=H8IL12152&candidate_id=H8IA03140 (last visited Feb. 27, 2020).
20
  Jeremy Merrill & William Turton, A Mysterious Facebook Group Is Using Bernie Sanders’
Image to Urge Democrats to Vote for the Green Party, PROPUBLICA and VICE NEWS (Nov. 5,
2018), https://www.propublica.org/article/a-mysterious-facebook-group-is-using-bernie-sanders-
image-to-urge-democrats-to-vote-for-the-green-party.

                                                10
                Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 11 of 13



         (24)     No organization with the name America Progress Now exists in the LexisNexis

corporate filings database,21 nor does it appear in state corporate records databases in New York,

Delaware, Washington, D.C., or Maryland.22 APN does not appear to have a website, and search

engine results provide no evidence of APN’s existence outside of the now-dormant Facebook

group.

         (25)     Therefore, Jane Doe, John Doe, and/or other persons who created and operated

APN failed to include a disclaimer on the ads that “clearly state[d] the full name and permanent

street address, telephone number, or World Wide Web address of the person who paid for the

communication.” 52 U.S.C. § 30120(a)(3).

         (26)     Furthermore, because the person or persons behind the APN ads are unknown, there

is no way to determine whether these are the only expenditures made by that person or those

persons in support of these candidates or against their opponents, or whether the expenditures were

made in coordination with any candidate or candidate committee.

                              ADMINISTRATIVE PROCEEDINGS

         (27)     On September 12, 2019, CLC and an individual, Margaret Christ, filed a complaint

with the FEC against John Doe, Jane Doe, and/or other persons who created and operated APN


21
     LexisNexis, Corporate Filings Search Form, http://help.lexisnexis.com/tabula-
rasa/pubrec/search?lbu=US&locale=en_US&product=pubrec&audience=all&pageLength=-
1&queryString=America+Progress+Now&Click+the+Search+button+to+submit+your+search+q
uery.x=57&Click+the+Search+button+to+submit+your+search+query.y=6 (last visited Feb. 27,
2020).
22
   NY Department of State Division of Corporations, Corporation and Business Entity Database,
https://appext20.dos.ny.gov/corp_public/CORPSEARCH.ENTITY_SEARCH_ENTRY                     (last
visited Feb. 27, 2020); Delaware Division of Corporations, Entity Name Search,
https://icis.corp.delaware.gov/Ecorp/EntitySearch/NameSearch.aspx (last visited Feb. 27, 2020);
DC Department of Consumer and Regulatory Affairs, Business Filings Search,
https://corponline.dcra.dc.gov/Home.aspx/ProcessRequest (last visited Feb. 27, 2019); see also
Maryland Business Express, Business Entity Search, https://egov.maryland.gov/BusinessExpress/
EntitySearch (last visited Feb. 27, 2020).

                                                 11
              Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 12 of 13



seeking enforcement against the unreported digital independent expenditures, 52 U.S.C.

§ 30104(c), and omissions of required disclaimer information, 52 U.S.C. § 30120(a)(3).

       (28)     On September 18, 2019, the FEC sent CLC and Christ a letter acknowledging

receipt of the complaint and designating it MUR 7643.

       (29)     The Commission, which has lacked a quorum since the administrative complaint

was filed, has taken no action on MUR 7643.

                                      CAUSE OF ACTION

                                FECA, 52 U.S.C. § 30109(a)(8)(A)

       (30)     Plaintiff repeats and realleges paragraphs 1-29.

       (31)     Defendant’s failure to act on Plaintiff’s Administrative Complaint is contrary to

law. See 52 U.S.C. § 30109(a)(8)(A).

                                      REQUESTED RELEF

       WHEREFORE, Plaintiff requests that this Court:

       (1)      Declare that the FEC’s failure to act on Plaintiff’s Administrative Complaint is

contrary to law under 52 U.S.C. § 30109(a)(8)(A);

       (2)      Order the FEC to conform with this declaration within 30 days pursuant to 52

U.S.C. § 30109(a)(8)(C);

       (3)      Award Plaintiff its costs and reasonable attorneys’ fees incurred in this action; and

       (4)      Grant such other relief the Court may deem just and proper.




                                                 12
          Case 1:20-cv-00588 Document 1 Filed 02/27/20 Page 13 of 13



February 27, 2020                      Respectfully submitted,

                                       /s/ Adav Noti_____________
                                       Adav Noti (DC Bar No. 490714)
                                       Mark P. Gaber (DC Bar No. 988077)
                                       Molly E. Danahy (DC Bar No. 1643411)
                                       CAMPAIGN LEGAL CENTER
                                       1101 14th Street NW, Ste. 400
                                       Washington, DC 20005
                                       (202) 736-2200
                                       anoti@campaignlegal.org
                                       mgaber@campaignlegal.org
                                       mdanahy@campaignlegal.org




                                      13
